1 oe

“|
AO 245B (Rev.-02/08/2019} Judgment in a Criminal Petty Case (Modified) : Page I of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ; JUDGMENT IN A CRIMINAL CASE
Vv. / (For Offenses Committed On or After November 1, 1987)

‘Olvin Danilo Javier-Colindres Case Number: 3:1 9-mj-2471 8

Mark F. Adams

Defendant's Attorney Fe oy

DEC 27 2019

 

 

 

REGISTRATION NO. 93414298

 

 

 

 

 

 

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLERK. U.S. DISTRICT COURT
. . | ‘ IFORNIA
1X was found guilty to count(s) So SOUTHERN DISTRICT OF. CALIFORNIA
after a plea of not guilty.

Accordingly, the defendant i is adjudged guilty of such count(s), whieh involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) i

[1 The defendant has been found not guilty on count(s)
C Count(s) ce . dismissed on the motion of the United States.

 

“IMPRISONMENT .
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ; :

C1) TIME SERVED x

 

days

‘4 Assessment: $10 REMITTED Fine: WAIVED .
& Court recommends USMS, ICE or DHS or other arresting agency return all property.and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

(| Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 27, 2019
Date of Imposition of Sentence

 

Oe : MY, te UA » EE Lo
Received ee ee , oe oe f 3 : L

DUSM , HONORABLE MITCHELL D. DEMBIN
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy - a . oo 3:19-mj-24718

 
